335 So. 2d 871 (1976)
PROTECTIVE NATIONAL INSURANCE COMPANY OF OMAHA, Appellant,
v.
Bienvenido BERGOUIGNAN and Marta Bergouignan, His Wife, Appellees.
No. 76-85.
District Court of Appeal of Florida, Third District.
August 3, 1976.
*872 Rentz, McClellan & Haggard, Miami, for appellant.
Samuel J. Hannon, Miami, for appellee.
Before PEARSON, HENDRY and HAVERFIELD, JJ.
PER CURIAM.
This interlocutory appeal is from a summary judgment as to liability. The plaintiffs, Bienvenido Bergouignan and Marta Bergouignan, claimed personal injury protection benefits from the insurance company of Mario Cuellar. Cuellar was the owner of a vehicle in which the Bergouignans were passengers. Bienvenido Bergouignan owned an uninsured motor vehicle.
The defendant insurance company maintained that both Bienvenido and Marta were barred from personal injury protection benefits because of Bienvenido's ownership of the uninsured motor vehicle. The trial judge, in his summary judgment, held that neither of the Bergouignans was barred.
On appeal, the insurance company admits the correctness of the trial judge's holding as to Marta Bergouignan but maintains that Bienvenido is barred pursuant to Fla. Stat. § 627.736. The trial judge was correct as to Marta Bergouignan. See Gateway Insurance Company v. Butler, Fla. App. 1974, 293 So. 2d 738. As to Bienvenido Bergouignan, the statute clearly excludes him as the owner of an uninsured motor vehicle.
Affirmed in part, reversed in part and remanded.